                                                                               FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                              NOV 12 2019
                           MISSOULA DIVISION                                   Clerk, U.S Courts
                                                                               District Of Montana
                                                                                Missoula Division

 UNITED STATES OF AMERICA,                               CR 14-22-M-DLC

                       Plaintiff,

 vs.                                                           ORDER

 IAN MICHAEL BRUSH,

                        Defendant.

       Before the Court is Defendant Ian Michael Brush's Motion for Early

Termination of Supervised Release. (Doc. 30.) The United defers the Court's

discretion as to this motion. Brush has successfully completed nearly two-thirds of

his term of supervision, and the Court grants the motion.

       A court may "terminate a term of supervised release ... at any time after the

expiration of one year of supervised release .. . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice." 18

U.S.C. § 3583(e)(l). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564.

       Here, "the history and characteristics of the defendant" counsel in favor of

granting Brush's motion. 18 U.S.C. § 3553(a)(l). Brush has completed three

years and two months of his five-year term of supervised release. He has opened
• his own auto shop, and it appears that he is proving to be an able mechanic and

  businessman. Brush has fully complied with all conditions of his supervision, and

  his personal and professional successes indicate a bright future. The Court is

  convinced that the interests of justice and, particularly, Brush's success to date

 justify early termination of probation.

        DATED this 11.~ ay ofNovember, 2




                                           Dana L. Christensen, Chief Judge
                                           United States District Court
